Citation Nr: 0415882	
Decision Date: 06/18/04    Archive Date: 06/23/04

DOCKET NO.  01-04 252	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

J. L. Tiedeman


REMAND

The veteran served on active duty from December 1967 to May 
1970.

The case comes before the Board of Veterans' Appeals (Board) 
by means of a December 2000 rating decision rendered by the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which granted service connection 
and assigned a 10 percent evaluation, effective January 21, 
2000.  During the pendency of the appeal, the RO increased 
the veteran's PTSD rating to 30 percent, effective January 
21, 2000.

A hearing was held before RO personnel in September 2001.  A 
transcript of this hearing has been associated with the 
claims file.  

In this case, the record reveals that the veteran was last 
afforded a VA examination to assess the severity of his 
service-connected PTSD in August 2000.  Since then, the 
veteran's representative has requested a new examination, 
particularly in light of more recent medical findings noted 
in VA outpatient treatment records, to include the use of 
multiple medications to control the condition, as well as the 
veteran's September 2001 testimony.  The Board concludes that 
in order to comply with VA's duty to assist and because the 
evidence of record with regard to the issue on appeal may be 
stale, he is entitled to a current VA examination.

The VCAA amended 38 U.S.C.A. § 5103 ("Notice to claimants of 
required information and evidence") and added 38 U.S.C.A. § 
5103A ("Duty to assist claimants").  The amended duty to 
notify requires VA to notify a claimant of any information or 
evidence necessary to substantiate the claim and "which 
portion of [the] information and evidence necessary to 
substantiate the claim and "which portion of [the] 
information and evidence, if any, is to be provided by the 
claimant and which portion, if any, the Secretary . . . will 
attempt to obtain on behalf of the claimant."  38 U.S.C.A. § 
5103(a); see 38 C.F.R. § 3.159(b).

As to the new VCAA notice requirements, in Quartuccio v. 
Principi, 16 Vet. App. 183, 187-88 (2002), the United States 
Court of Appeals for Veterans Claims (Court) held that the 
Board's failure to enforce compliance with the requirements 
set forth in 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) 
is remandable error.  See also Charles v. Principi, 16 Vet. 
App. 370, 374 (2002).  In this case the veteran has not been 
notified of the information and evidence necessary to 
substantiate his claim, and which party is responsible for 
attempting to obtain any such information or evidence.  Until 
the veteran is provided notice as to what information and 
evidence is needed to substantiate his claims, it is not 
possible to demonstrate either that there is no possible 
information or evidence that could be obtained to 
substantiate the veteran's claim or that there is no 
reasonable possibility that any required VA assistance would 
aid in substantiating this claim.  See 38 U.S.C.A. 
§ 5103A(a)(2).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.

1.  The RO should ensure that the 
notification requirements set forth 
at 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)(1) are fully 
complied with and satisfied.  This 
includes notifying the appellant 
(1) of the information and evidence 
not of record that is necessary to 
substantiate the claim, (2) of the 
information and evidence that VA 
will seek to provide, and (3) of the 
information and evidence that the 
claimant is expected to provide.  
The veteran should also be requested 
to provide any evidence in his 
possession that pertains to the 
claim.

2.  The RO should obtain copies of 
treatment records for the veteran 
from the Tuskegee VAMC since January 
2003, and from the Columbus VAMC 
since December 2002.


3.  Thereafter, the RO should make 
arrangements with the appropriate VA 
medical facility for the veteran to 
be afforded a psychiatric 
examination in order to determine 
the current severity of his PTSD.  
The examiner should elicit from the 
veteran his current occupation and 
time lost from work due to PTSD 
symptoms.  The examiner should 
indicate the frequency, severity, 
and duration of symptoms since the 
last examination and specifically 
comment on the impact of the 
veteran's PTSD upon his ability to 
function.  The examination report 
should include a full psychiatric 
diagnostic assessment including a 
GAF score.  The claims file should 
be made available to the examiner 
for review.


4.  Thereafter, the RO should 
readjudicate the issue on appeal.  
If this issue remains unfavorable to 
the veteran, he and his 
representative should be provided 
with a supplemental statement of the 
case and be given an opportunity to 
respond.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

